IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-45,368-02


                          EX PARTE AARON EVERHART, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1435646-A IN THE 174TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of

cocaine in an amount of less than one gram, and was sentenced to five years’ imprisonment. He did

not appeal his conviction.

        Applicant contends that his plea was involuntary and that his conviction violates due process

because the evidence in his case was tested and found not to contain any cocaine, even though the

lab test shows that the evidence contained a different controlled substance, methylenedioxy-N-
ethylcathinone (also known as Ethylone, or the street-name “Eve”). The parties have entered agreed

findings of fact and conclusions of law, and the trial court has determined that Applicant’s decision

to plead guilty in this case was not a voluntary and intelligent choice. Applicant is entitled to relief.

Ex parte Mable, 443 S.W.3d 129 (Tex. Crim. App. 2014).

        Relief is granted. The judgment in Cause No. 143564601010 in the 174th District Court of

Harris County is set aside, and Applicant is remanded to the custody of the Sheriff of Harris County

to answer the charges as set out in the indictment. The trial court shall issue any necessary bench

warrant within 10 days after the mandate of this Court issues.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: February 10, 2016
Do not publish